AO 72A
(Rev. 8/82)

 

Case 2:20-cv-00125-LGW-BWC Document 21 Filed 03/23/21 Page 1 of 2

In the Gnited States District Court
For the Southern District of Georgia
Brunswick Dibision

DANTE G. FREDRICK, *
*
Plaintiff, * CIVIL ACTION NO.: 2:20-cv-125
*
Vv. *
*
CHIEF JAY WIGGINS; and *
INVESTIGATOR JAY STRICKLAND, *
*
Defendants. *
ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 20. No party to this action filed
Objections to this Report and Recommendation.

Thus, the Court ADOPTS the Magistrate Judge’s Report and
Recommendation as the opinion of the Court, DISMISSES without
prejudice Plaintiff’s Complaint for failure to follow this
Court’s Order, DENIES as moot Defendants’ Motion to Dismiss,
DIRECTS the Clerk of Court to CLOSE this case and enter the

appropriate judgment of dismissal, and DENIES Plaintiff in forma

 
AO 72A
(Rey, 8/82)

 

Case 2:20-cv-00125-LGW-BWC Document 21 Filed 03/23/21 Page 2 of 2

pauperis status on appeal.

SO ORDERED, this ) Ly day of Marcel « BOB.

 

D STATES DISTRICT COURT

mn ISA a WOOD, JUDGE
THERN DISTRICT OF GEORGIA

 
